Title: To John Adams from Edmé Jacques Genet, 13 July 1778
From: Genet, Edmé Jacques
To: Adams, John


     
      Hond. Sir
      Vlles. july 13th. 78
     
     I hope to make a proper use of your observations in the relation to the pretended nomination of the American Commissioners, and am very oblig’d to you for the trouble you have had to write out that account. As for the Treaty, I never would presume to publish it, were it not a translation of a publick and printed paper, and the more So as you may have Seen a copy of it verbatim in the Lond. Ev. post of the 7th. and I dare Say the next Courier de l’Europe gives a translation of it. It is what the Honorable Commissioners cannot hinder, and no deed of theirs. I am with great respect Hond. Sir Your most humble and obedient Servant
     
      Genet
     
     
      I intend to have the honour to See you Wednesday before noon and return you the Amere. papers.
     
    